     Case 3:17-cr-00879-JAH Document 238 Filed 04/20/20 PageID.4859 Page 1 of 9


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 17cr879-JAH
12                                     Plaintiff,
                                                        ORDER DENYING MOTION FOR
13   v.                                                 COMPASSIONATE RELEASE (Doc.
                                                        No. 234-3).
14   ANDREW R. OTERO,
15                                   Defendant.
16
17                                     INTRODUCTION
18         Pending before the Court is Defendant Andrew R. Otero’s (“Defendant”) Motion for
19   Compassionate Release. See Doc. No. 234-3. On April 9, 2020, Plaintiff United States of
20   America (hereinafter, “Government”) filed a response in opposition. See Doc. No. 236.
21   After a careful review of the pleadings submitted, IT IS HEREBY ORDERED the motion
22   is DENIED for lack of jurisdiction.
23                                         BACKGROUND
24         Defendant Andrew R. Otero was indicted by a federal grand jury for conspiracy (18
25   U.S.C. § 371), major fraud against the United States (18 U.S.C. § 1031), wire fraud (18
26   U.S.C. § 1343), false statements (18 U.S.C. § 1001), aiding and abetting (18 U.S.C. § 2),
27   and criminal forfeiture (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)). See Doc. No.
28   1. On November 21, 2018, a jury found Defendant guilty of the charges. See Doc. No. 157.

                                                    1
                                                                                    17cr879-JAH
      Case 3:17-cr-00879-JAH Document 238 Filed 04/20/20 PageID.4860 Page 2 of 9


1    On June 28, 2019, the Court sentenced Defendant to 18-months in custody and three years
2    of supervised release. See Doc. Nos. 204, 208. Defendant surrendered to the custody of the
3    Bureau of Prisons on October 7, 2019, per order of the Court. See Doc. No. 211.
4          On April 7, 2020, Defendant, through counsel, filed an ex parte application to
5    shorten time requesting the Court hear his motion for compassionate release on April 8,
6    2020, citing ongoing health concerns caused by the outbreak of COVID-19. See Doc. No.
7    234. Defendant concurrently filed a Motion for Compassionate Release. See Doc. No. 234-
8    3. The Court denied Defendant’s ex parte application to shorten time, set a briefing
9    schedule and set a telephonic hearing for April 16, 2020, at 1:00 p.m. See Doc. No. 235.
10   The Government filed a response in opposition to Defendant’s motion on April 9, 2020.
11   See Doc. No. 236. The Court thereafter vacated the hearing and took the matter under
12   submission.
13                                    LEGAL STANDARD
14         A court generally may not correct or modify a prison sentence once it has been
15   imposed, unless expressly permitted by statute or by Rule 35 of the Federal Rules of
16   Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). Defendant
17   seeks modification of his sentence under the compassionate release provision of 18 U.S.C.
18   § 3582(c)(1)(A)(i), as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat.
19   5194 (Dec. 21, 2018). The amendment to § 3582(c)(1)(A) provided prisoners with two
20   direct routes to court: (1) file a motion after fully exhausting administrative appeals of the
21   BOP’s decision not to file a motion, or (2) file a motion after “the lapse of 30 days from
22   the receipt ... of such a request” by the warden of the defendant’s facility, “whichever is
23   earlier.” 18 U.S.C. § 3852(c)(1)(A). Thereafter, upon considering the applicable factors set
24   forth in section 3553(a), the court may determine whether “extraordinary and compelling
25   reasons warrant such a reduction” and “that such a reduction is consistent with applicable
26   policy statements issued by the Sentencing Commission.”
27   ///
28   ///

                                                   2
                                                                                        17cr879-JAH
         Case 3:17-cr-00879-JAH Document 238 Filed 04/20/20 PageID.4861 Page 3 of 9


1                                               DISCUSSION
2             On April 6, 2020, Defendant submitted a letter to the warden at USP Lompoc
3    (hereinafter “BOP”), where he is confined, requesting home confinement in light of the
4    CARES Act 1. See Doc. No. 234-3 at 19. Defendant filed the instant motion for
5    compassionate release with this Court the following day.
6             Defendant petitions the Court to find COVID-19 is an extraordinary and compelling
7    reason to merit a modification to his sentence. Id. at 11. He argues that COVID-19 poses a
8    potentially fatal threat to him in light of his ongoing health issues: heart fibrillation, chronic
9    bronchial issues, prostate issues, and multiple surgeries on his left knee. Id. at 10.
10   Defendant posits that these underlying health issues and his potential to contract COVID-
11   19 are exacerbated by his incarceration. Id. at 13. Defendant acknowledges he has not
12   exhausted his administrative remedies. Id. at 19. He contends, however, the administrative
13   exhaustion requirement is not mandatory and, as such, this Court has discretion to waive
14   such a requirement. Defendant also asserts that the BOP’s apparent reluctance to release
15   inmates “with any sense of urgency makes any administrative appeal a futile exercise.” Id.
16           The Government opposes Defendant’s request and argues Defendant’s motion for
17   compassionate release should be denied because the Court lacks jurisdiction at this time to
18   decide this matter, and urges the Court: (1) to find that failure to exhaust is jurisdictional,
19   and (2) decline to consider the motion and allow the BOP to exercise its authority. See Doc.
20   No. 236.
21         A. Mandatory Exhaustion of Administrative Remedies
22            Defendant argues that the plain meaning of § 3582(c)(1)(A) suggests the exhaustion
23   of administrative requirements is not mandatory because Congress made no such
24
25   1
      The Coronavirus Aid, Relief, and Economic Security (CARES) Act (H.R. 748), was recently enacted
26   on March 27, 2020. Section 12003(b)(2) of the CARES Act states that “[d]uring the covered emergency
     period[,] if the Attorney General finds that emergency conditions will materially affect the functioning
27   of the Bureau, the Director of the Bureau may lengthen the maximum amount of time for which the
     Director is authorized to place a prisoner in home confinement under the first sentence of section
28   3624(c)(2) of Title 18, United States Code, as the Director determines appropriate.”

                                                        3
                                                                                                  17cr879-JAH
         Case 3:17-cr-00879-JAH Document 238 Filed 04/20/20 PageID.4862 Page 4 of 9


1    mandatory requirement within the provision. See Doc. No. 234-3 at 21. In support of this
2    argument, Defendant compares the language and the legislative history of the Prison
3    Litigation Reform Act (PLRA) with that of the First Step Act. Id. at 22. Defendant also
4    argues that the Court has the power to create an exception to the First Step Act’s exhaustion
5    requirement.
6              “The “doctrine of exhaustion of administrative remedies is well established in the
7    jurisprudence of administrative law.” McKart v. United States, 395 U.S. 185, 193 (1969).
8    “The doctrine provides ‘that no one is entitled to judicial relief for a supposed or threatened
9    injury until the prescribed administrative remedy has been exhausted.’ “ Id. (quoting Myers
10   v. Bethlehem Shipbuilding Corp., 303 U.S. 41, 50-51 (1938)). The exceptions to the
11   doctrine are very limited. 2
12             Regardless, Defendant asserts that the omission in § 3582(c)(1)(A)’s plain text of
13   the word “shall” renders the exhaustion requirement not mandatory. See Doc. No. 234-3 at
14   22 (citing Miller v French, 520 U.S. 327, 337 (2016) (“explaining that ‘the mandatory
15   “shall”. . . normally creates an obligation impervious to judicial discretion.’ “)).
16             § 3582(c)(1)(A) states:
17             The court may not modify a term of imprisonment once it has been imposed
               except that--
18
                (1) in any case--
19                 (A) the court, upon motion of the Director of the Bureau of Prisons, or
               upon motion of the defendant after the defendant has fully exhausted all
20
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
21             motion on the defendant's behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant's facility, whichever is earlier,
22
               may reduce the term of imprisonment (and may impose a term of probation
23             or supervised release with or without conditions that does not exceed the
               unserved portion of the original term of imprisonment)[.]
24
25
     18 U.S.C. § 3582(c)(1)(A).
26
27
28   2
         The established exception, futility, is discussed infra.

                                                              4
                                                                                            17cr879-JAH
     Case 3:17-cr-00879-JAH Document 238 Filed 04/20/20 PageID.4863 Page 5 of 9


1          According to the Government, the First Step Act requires Defendant to exhaust his
2    administrative remedies which is a jurisdictional requirement that cannot be waived. See
3    Doc. No. 236. at 2. The Government cites to United States v. Raia, 2020 WL1647922 (3d
4    Cir. April 2, 2020) in support. In Raia, the Third Circuit found that even though a defendant
5    had significant health risks, he did not satisfy the exhaustion requirement, thus upholding
6    the district court’s decision finding it lacked jurisdiction. Raia, 2020 WL1647922 at *2.
7          The Government also points out that most district courts in the Ninth Circuit have
8    found the exhaustion requirement to be jurisdictional even under the current circumstances
9    presented by the COVID-19 pandemic. Id. at 5-6. (citing United States v. Hartsell,
10   15CR1442-JLS, ECF No. 654 (SDCA April 6, 2020) (finding defendant must exhaust
11   administrative remedies notwithstanding the current pandemic); United States v. Eberhart,
12   2020 WL 145075, *2 (N.D. Cal. Mar. 25, 2020) (recognizing that, despite COVID-19
13   pandemic, the court lacks authority to grant relief under § 3582(c)(1)(A)(i) when the
14   defendant has not satisfied the exhaustion requirement).
15         The Court finds the plain meaning of the statute is clear. The statute clearly dictates
16   the protocol Defendant must follow. Defendant may file a motion with the Court 1) after
17   he has fully exhausted his administrative remedies and upon the failure of the BOP to bring
18   a motion on Defendant’s behalf or 2) after the lapse of 30-days from the time the warden
19   receives his request, whichever is earlier. (emphasis added). The fact that the plain text of
20   the statute omits the word “shall” is not dispositive in determining whether judicial
21   exhaustion is mandatory in light of its plain meaning.
22         In addition, the Court disagrees with Defendant’s argument that the First Step Act’s
23   legislative history supports a finding of granting a motion for compassionate release
24   without requiring full exhaustion of administrative remedies. Defendant posits that unlike
25   the PLRA’s legislative history, “which underscores the mandatory nature of its exhaustion
26   regime,” the legislative history of the First Step Act underscores the “BOP’s failure to
27   properly manage the compassionate release program” by “creating another, direct avenue
28   for prisoners to file a motion, and thus minimizing the role of the BOP as a gatekeeper.”

                                                   5
                                                                                       17cr879-JAH
         Case 3:17-cr-00879-JAH Document 238 Filed 04/20/20 PageID.4864 Page 6 of 9


1    See Doc. No. 234-3 at 24. This argument is tenuous at best, especially in light of the fact
2    that courts, “can only look to legislative intent when a statute is ambiguous.” Cleveland v.
3    City of Los Angeles, 420 F.3D 981, 990, N. 11(9th Cir. 2005) (citing HUD v. Rucker, 535
4    U.S. 125, 132 (2002)). Defendant has failed to cite any binding Ninth Circuit or Supreme
5    Court caselaw indicating that the Court has authority to create judicial exceptions to the
6    exhaustion requirement in § 3582(c)(1)(A). The Court need not look elsewhere to interpret
7    the statute. Here, because the statute is clear, review of the legislative history is
8    unnecessary. The Court finds that exhaustion is a jurisdictional requirement.
9             The Court also finds Defendant’s argument that the Court should take immediate
10   action and disregard the required administrative process due to the severity of the pandemic
11   is not persuasive. Defendant lists a host of district court opinions in support. See Doc. No.
12   234-3 at 16-19. 3 However, as the Government points out, most of the cases cited by
13   Defendant address the propriety of bail versus pretrial detention, detention pending
                                                         4
14   sentencing or setting self-surrender dates.”            See Doc. No. 236. at 9. The Government
15   correctly asserts that “only three of the cases cited by Defendant involve situations where
16   defendants were released while serving their sentence. Id. at 9.
17            Importantly, the Court notes that district courts in the Ninth Circuit considering the
18   issue of whether district courts may create an exception to § 3582(c)(1)(A)’s 30-day
19   exhaustion requirement have nearly unanimously concluded that failure to exhaust
20   administrative remedies is fatal to a compassionate release petition, even in light of the
21   urgency created by COVID-19. See, e.g., United States v. Garza, No. 18-CR-1745-BAS,
22
23
     3
       Defendant points out that extraordinary steps have been taken by Government authorities and district
24   courts in consideration of the health and safety of detainees. Those steps have included releasing
25   detainees to reduce the spread of COVID-19. This Court recognizes these laudable efforts and takes
     judicial notice that this district is actively engaged in similar efforts. However, the cases cited by
26   Defendant relating to considerations of health/medical concerns of detainees were undertaken within the
     context of motions for pre-trial or pre-sentence release pursuant to 18 U.S.C. 3141, et. al.
27   4
       Cf., United States v. Muniz, Case No. 4:09-cr-199, Dkt 578 (S.D. Tex. Mar. 30, 2020); United States v.
     Marin, No. 15-cr-252, Dkt 1326 (E.D.N.Y. Mar. 30, 2020); United States v. Copeland, No. 2:05-cr-135-
28   dcn (D.S.C. Mar. 24, 2020).

                                                        6
                                                                                                  17cr879-JAH
      Case 3:17-cr-00879-JAH Document 238 Filed 04/20/20 PageID.4865 Page 7 of 9


1    2020 WL 1485782, at *2 (S.D. Cal. Mar. 27, 2020) (denying motion for compassionate
2    release based on failure to exhaust administrative remedies and noting that “issues such as
3    Mr. Garza’s medical condition, the conditions and resources at Terminal Island. . . and
4    decisions as to which prisoners should be released because of the COVID-19 epidemic are
5    better left to [BOP] and its institutional expertise”); United States v. Eberhart, No. 13-CR-
6    00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“Because defendant
7    has not satisfied the exhaustion requirement, the court lacks authority to grant relief under
8    § 3582(c)(1)(A)(i).”); United States v. Holden, No. 3:13-CR-00444-BR, 2020 WL
9    1673440, at *7 (D. Or. Apr. 6, 2020) (“[18 U.S.C. § 3582(c)(1)(A)] does not grant this
10   Court the authority to consider whether to reduce Defendant’s sentence until the exhaustion
11   criteria of the [First Step Act] have been met.”); United States v. Young, No. CR14-
12   5242RJB, 2020 WL 1673043, at *2 (W.D. Wash. Apr. 6, 2020) (finding defendant was not
13   entitled to compassionate release where defendant “did not exhaust his administrative
14   remedies”); United States v. Schuett, No. 214CR00364JADGWF, 2020 WL 1677080, at
15   *1 n.7 (D. Nev. Apr. 6, 2020) (“Although the COVID-19 crisis may be a consideration for
16   compassionate release, [defendant] has not demonstrated that he has exhausted his
17   administrative rights for such a release with the BOP.”); United States v. Carver, No. 4:19-
18   CR-06044-SMJ, 2020 WL 1604968, at *1 (E.D. Wash. Apr. 1, 2020) (“The Court’s hands
19   are bound by the statute....[A]bsent congressional action to relieve inmates of the
20   exhaustion requirement, the Court is unable to provide the relief Defendant seeks.”).
21          Having examined the rationale in Raia as well as the rationale expressed by district
22   courts in this circuit, it is clear to this Court that this great weight of authority is persuasive.
23   The Court sees no reason to break step with these decisions. The terms of §
24   3582(c)(1)(A) are plain. Because Defendant has filed this motion without first exhausting
25   his administrative remedies or providing the BOP with 30-days to respond to his request,
26   the Court lacks jurisdiction to consider his motion for compassionate release.
27   ///
28   ///

                                                      7
                                                                                              17cr879-JAH
      Case 3:17-cr-00879-JAH Document 238 Filed 04/20/20 PageID.4866 Page 8 of 9


1          B. Futility
2             Defendant alternatively argues that the exhaustion of the administrative remedy or
3    30-day waiting period to file his motion should be waived as futile. As Defendant points
4    out, exhaustion of administrative remedies is not required where exhaustion would have
5    been futile. United Farm Workers v. Arizona Agric. Employment Relations Bd., 669 F.2d
6    1249, 1253 (9th Cir. 1982).
7             The Government argues Defendant fails to demonstrate the futility of pursuing
8    administrative remedies, and the cases cited by Defendant in support of his argument for
9    futility are distinguishable from this case. See, e.g., Fraley v. United States Bureau of
10   Prisons, 1 F.3d 924 (9th Cir. 1993) (waiving exhaustion requirement for § 2241 habeas
11   petition to change restitution payment schedule as futile where denial of relief was based
12   on official BOP policy); Ward v. Chavez, 678 F.3d 1042, 1045 (9th Cir. 2012) (finding
13   exhaustion futile when Petitioner was challenging official BOP policy); Boucher v.
14   Lamanma, 90 F.Supp. 2d 883, 887 (N.D. Ohio 2000) (concluding that exhaustion of
15   administrative remedies would be futile where the BOP’s policy on categorizing the
16   prisoner’s offense as a violent crime was mandatory, the issue was a legal one that the BOP
17   had consistently defended, and the potential for immediate release counseled timely
18   consideration of the petitioner’s case).
19            Here, it is not sufficient for Defendant to merely argue that BOP officials are
20   reluctant to release inmates based upon general practices to demonstrate the futility of
21   seeking an administrative remedy. Indeed, the record in this case paints a very different
22   picture. The BOP has already determined that Defendant is qualified for early release to
23   home confinement as soon as October of 2020, in accordance with the Second Chance Act
24   of 2007, demonstrating the BOP’s willingness to exercise its responsibility of assessing
25   individual characteristics and circumstances of prisoners, as it has with Defendant. See Doc
26   No. 236 at 3. Thus, Defendant has not demonstrated the futility of exhausting his
27   administrative remedies.
28   ///

                                                   8
                                                                                       17cr879-JAH
     Case 3:17-cr-00879-JAH Document 238 Filed 04/20/20 PageID.4867 Page 9 of 9


1                                      CONCLUSION
2         For the reasons set forth above, Defendant’s motion for compassionate release is
3    DENIED without prejudice, pending exhaustion of his administrative remedies.
4
5
6
7    DATED: April 17, 2020
8
                                              _________________________________
9                                             JOHN A. HOUSTON
                                              United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              9
                                                                                17cr879-JAH
